Citation Nr: 9908561	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-11 429	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a 
pituitary adenoma with contraction of visual fields and 
infertility.  

2.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the cervical spine during the 
period since December 11, 1997.  

3.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the cervical spine during the 
period from November 28, 1991, through December 10, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran  
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to April 1983 and from January 1986 to November 1991.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 24, 1992, rating decision by the 
Atlanta, Georgia, Regional Office of the Department of 
Veterans Affairs (VA) which granted service connection for 
degenerative joint disease of the cervical spine and 
pituitary adenoma and assigned disability evaluations of 
10 percent and noncompensable, respectively.  The veteran 
appealed the percentage evaluations assigned for both 
disorders.  The rating for the pituitary adenoma was 
subsequently increased to 40 percent in April 1993, effective 
from November 28, 1991.  The veteran has twice relocated 
during the pendency of the appeal.  The claim is now being 
handled by the VA regional office in Huntington, West 
Virginia, (RO).  

In connection with the present appeal, the veteran testified 
at a hearing held at the RO on June 24, 1996, before the 
undersigned member of the Board.  The Board entered a 
decision on July 10, 1997, which granted service connection 
for sinusitis, bronchitis, and headaches and remanded the 
appeals for higher ratings for the cervical spine disability 
and the pituitary adenoma to the RO for additional 
development and adjudication.  On April 27, 1998, the RO 
confirmed and continued the 40 percent rating for pituitary 
adenoma and raised the rating for degenerative joint disease 
of the cervical spine from 10 percent to 20 percent from 
February 2, 1998; the effective date of the higher rating was 
later revised as December 11, 1997, the date of a VA 
examination performed pursuant to the Board remand.  While 
the case was at the RO, the veteran also filed a claim for a 
total disability rating based on individual unemployability 
(TRIU); that claim was allowed, effective December 11, 1997.  

The veteran has expressed disagreement with the amount of the 
increase awarded for the cervical spine disability.  
Notwithstanding this statement of continuing disagreement, 
the issues involving the ratings for both the cervical spine 
and the pituitary adenoma remain before the Board by virtue 
of the decision of the United States Court of Veterans 
Appeals (redesignated on March 1, 1999, as the United States 
Court of Appeals for Veterans Claims (hereinafter Court)) in 
AB v. Brown, 6 Vet. App. 35, 38 (1993) which held that a 
rating decision issued after a notice of disagreement which 
grants less than the maximum rating available does not 
"abrogate the pending appeal."  

In correspondence received since the rating decision that 
assigned the 20 percent rating for the cervical spine 
disability, the veteran has contested the effective date of 
December 11, 1997, arguing that the higher evaluation should 
have been put into effect from November 28, 1991, the date of 
her separation from service, since disability warranting an 
increase has been present throughout the entire period since 
then.  Subsequent correspondence between the veteran and the 
RO has focused on a VA regulation, 38 C.F.R. § 3.400(o)(2), 
which controls the effective date of the assignment of 
increased ratings.  Under 38 C.F.R. § 3.400(o)(2), an 
increased rating for disability compensation is effective 
from the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  

The applicability of 38 C.F.R. § 3.400(o)(2), to the present 
claim is questionable in view of the recent decision of the 
Court igned following a claim for increase.  
According to Fenderson, a claim for an increased rating is a 
new claim.  See 38 C.F.R. § 3.160(f) (1998).  The clear 
implication of the decision in Fenderson is that the 
provisions of 38 C.F.R. § 3.400(o)(2) are not applicable to 
appeals from original rating determinations made in a claim 
for compensation since a specific claim for increase is not 
involved.  Instead, the decision expressly authorizes the 
assignment of separate ratings for separate periods of time, 
based on the facts found, following an initial award of 
service connection and an initial rating, a practice known as 
"staged" ratings.  Since the veteran's appeal is from the 
initial ratings assigned following the original grant of 
service connection, and since her appeal regarding the period 
before December 11, 1997, is still before the Board, her 
concerns regarding the propriety of the rating assigned 
before that date can be considered.  The ratings in effect 
before and after December 11, 1997, represent staged ratings 
which the Board will proceed to review separately pursuant to 
Fenderson.  

The issues before the Board thus consist of entitlement to a 
rating higher than 10 percent during the period from 
November 28, 1991, through December 10, 1997, and entitlement 
to a rating higher than 20 percent during the period since 
December 11, 1997. 

The issue of entitlement to a rating higher than 10 percent 
for the cervical spine disability during the period from 
November 28, 1991, through December 10, 1997, will be 
discussed in the remand portion of this opinion below.  
Regarding this matter, it is relevant that in June 1998 the 
veteran submitted additional medical evidence consisting of 
office records from a private chiropractor describing 
treatment received in 1989 and 1990.  Since the appeal of the 
ratings assigned for the cervical spine has been bifurcated 
into two separate time segments pursuant to Fenderson, it may 
fairly be concluded that this evidence, by virtue of the date 
of recordation of the data it contains, is not material to 
the rating for the period since December 1997.  The need for 
eventual Board consideration of this evidence following the 
remand of the issue regarding the period before December 1997 
need not preclude a present determination regarding the 
rating for the period since December 1997.  That issue is 
properly before the Board and will be addressed herein.  



FINDINGS OF FACT

1.  During the period since December 11, 1997, degenerative 
joint disease has been manifested by degenerative changes of 
the cervical vertebrae, particularly at C5-C6, snapping and 
popping, tenderness to palpation, spasm, and restriction of 
active and passive motion accompanied by stiffness and pain.  

2.  During the period since December 11, 1997, degenerative 
joint disease has not been productive of disability 
equivalent to ankylosis of the cervical spine.  


CONCLUSION OF LAW

The criteria for a higher 30 percent rating and no more, for 
degenerative joint disease of the cervical spine have been 
met during the period since December 11, 1997.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 4.7 and 4.71a, Codes 5287, 5290 (1998); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was involved in 
a motor vehicle accident in December 1987 following which she 
was treated for recurrent cervical spine strain with spasm.  
She received whiplash injuries to the neck in a later motor 
vehicle accident in October 1989.  

Service connection for degenerative joint disease of the 
cervical spine at C5-C6 and C6-C7 was granted by a rating 
decision of February 24, 1992; a 10 percent disability rating 
was assigned from November 28, 1991, the day following 
separation from service.  A VA examination was performed in 
September 1992 in connection with the veteran's appeal of 
that rating.  She complained of cervical spine stiffness and 
spasm with chronic recurrences.  On examination there was 
mild right trapezius spasm.  Examination of the range of 
motion of the cervical spine showed forward flexion of 
60 degrees, backward extension of 15 degrees, left lateral 
flexion of 40 degrees, right lateral flexion of 30 degrees, 
and rotation to 40 degrees in either direction.  The veteran 
complained of pain and spasm on motion.  There was no loss of 
function.  There were no neurologic abnormalities.  Cervical 
spine X-ray films were interpreted as normal.  The diagnosis 
was chronic cervical strain by history.  

The veteran underwent a VA examination in September 1993, at 
which time she complained that she had pain in her neck on 
movement and weather changes.  Examination showed a possible 
increased cervical kyphosis.  The range of cervical spine 
motion was to 20 degrees in forward flexion, 20 degrees of 
backward extension, 30 degrees of left and right lateral 
flexion, and 30 degrees of right and left rotation.  There 
was objective evidence of pain in the cervical spine on 
rotation.  There was no evidence of neurological involvement.  
The diagnosis was status post neck trauma.  

A private orthopedist, C. M. Craythorne, M.D., reported in a 
November 1993 statement that the veteran complained of pain 
from the brow line to the base of the skull and over to both 
shoulders which was present 3 or 4 days per week.  The pain 
radiated down either arm to the hands and was associated with 
occasional numbness in both hands.  On examination, the 
motion of the cervical spine was full in flexion and 
extension.  Lateral rotation was to 60 degrees, lateral 
flexion was to 48 degrees on the left and 56 degrees on the 
right, and reflexes were normal.  An X-ray of the cervical 
spine showed mild degenerative changes at C4-C5 and C5-C6 
with mild loss of disc space height.  There was no osteophyte 
formation or protrusion into the neural foramina.  The 
physician commented that a conditioning program might be of 
benefit but that she did not need the usual modalities of 
therapy.  

The veteran underwent a VA examination in December 1997 
pursuant to the Board remand.  She presented with chronic 
neck stiffness from the neck to the brow line.  She described 
current neck pain for which she took medication and used warm 
compresses.  She also complained of snapping and popping.  On 
examination she was very stiff when she first arose from the 
chair.  She related that she did not stay in one position for 
any length of time and had to move continually back and 
forth.  She did not turn her head but moved her body.  There 
was tenderness to palpation of the cervical spine.  There was 
no fixed deformity but there were spasms on the left at C5-
C6.  The muscle spasms increased with movement, increasing 
the pain.  Forward flexion was to 30 degrees actively and 
passively with pain at the base of the neck.  Backward 
extension was to 20 degrees actively and passively.  Left 
lateral flexion was to 18 degrees actively and might have 
gone to 19 degrees passively, with muscle spasm and pain.  
Left rotation was to 25 degrees.  The range of motion did not 
improve after exercise; if anything, it decreased.  The 
veteran experienced pain with repetitive activities, and 
movements became weaker.  Right lateral flexion was to 35 
degrees with some pain at the base of the neck and right 
lateral rotation was to 50 degrees with pain at the base of 
the neck actively and passively.  A definite snapping and 
popping was heard in the neck on motion.  X-rays showed 
normal lordotic cervical curvature with minimal 
osteoarthritic changes and mild anterior and lateral margin 
spurring over the lower cervical vertebral bodies, noticeably 
in C5 and C6 with posterior spurring encroaching upon the 
fifth intervertebral neural foramen bilaterally.  The 
pertinent diagnosis was degenerative joint disease change of 
the lower cervical spine.  

II.  Analysis - Evaluation of Degenerative Joint Disease of 
the Cervical Spine during the period since December 11, 1997

The Board finds that the claim for a rating higher than 
20 percent for degenerative joint disease of the cervical 
spine for the period since December 11, 1997, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998).  Murphy v. Derwinski, 1 Vet. App. 78, 
80 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Pursuant to the statutory duty to assist in the development 
of the evidence required to support a well-grounded claim, 
the Board remanded the appeal to accord the veteran an 
opportunity to submit any additional medical evidence that 
might be available and appear at a VA examination to 
determine the current status of her disability.  The 
indicated development has been completed, and the Board finds 
that the statutory obligation has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 1998).  In evaluating the disability, the 
Board considers the current evidence in light of the whole 
recorded history to ensure that the rating currently reflects 
the severity of the condition.  38 C.F.R. §§ 4.1, 4.41 
(1998).  The Board has a duty to acknowledge and consider all 
regulations which are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The RO rated the veteran's cervical spine disability under 
the criteria set forth in 38 C.F.R. § 4.71a, Code 5295, the 
code for lumbosacral strain.  Under Code 5295, a 
noncompensable rating is assigned when there are slight 
subjective symptoms only.  A 10 percent rating is assigned 
when there is characteristic pain on motion.  A 20 percent 
rating is assigned "with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position."  A 40 percent rating may be assigned for 
a disability which is severe, "with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion."  38 C.F.R. § 4.71a, Code 
5295 (1998).  

The disability is also rated under Code 5010, the code for 
traumatic arthritis.  Under Code 5010, traumatic arthritis is 
rated as degenerative arthritis under Code 5003; under that 
code, except under circumstances not applicable in this case, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code or codes involved.  38 C.F.R. § 4.71a, 
Codes 5003, 5010 (1998).  Code 5290, the code for limitation 
of cervical spine motion, provides a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290 (1998).  

The medical evidence relevant to the veteran's entitlement to 
a rating higher than 20 percent during the period since 
December 11, 1997, is found in the report of the VA 
examination performed on that date.  X-rays showed 
degenerative changes of the cervical vertebrae, particularly 
at C5-C6, and examination showed snapping and popping, 
tenderness to palpation, spasm, and some degree of 
restriction of active and/or passive motion in various 
directions accompanied by stiffness and pain.  The veteran 
provided information concerning the recurrent nature of neck 
pain over the years.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath, Id.  This rule is also 
applicable to ratings assigned by analogy.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); see also 38 C.F.R. § 4.20 
(1998) ("when an unlisted condition is encountered it will be 
to rate under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.").  
The basis for a decision to rate a disability under one 
particular code and not others must be articulated.  
Lendenmann, Id.  Since the cervical spine disability is by 
definition not a lumbosacral disability, any rating assigned 
for the cervical spine under Code 5295 must be regarded as a 
rating by analogy.  

The reported findings clearly do not support the assignment 
of a 40 percent rating under Code 5295, the code under which 
the disability is presently rated.  In large part, this is 
due to the fact that Code 5295 applies on its face to 
lumbosacral strain rather than cervical spine disability and 
that the analogy between lumbosacral and cervical spine 
disability is unworkable at the 40 percent level, at least in 
the circumstances present in this case.  Unlike the criteria 
for 0 percent, 10 percent, and 20 percent ratings, the 
criteria a 40 percent rating under Code 5295 expressly refer 
to portions of the spine other than the cervical segment, 
making the analogy with the cervical spine tenuous.  
Specifically, they include listing of the whole spine to the 
opposite side, limitation of forward bending in the standing 
position, and positive Goldthwait's sign (Goldthwait's sign 
is defined in Dorland's Illustrated Medical Dictionary, 28th 
ed. (1994) as follows:  "The patient lying supine, his leg 
is raised by the examiner with one hand, the other hand being 
placed under the patient's lower back; leverage is then 
applied to the side of the pelvis.  If pain is felt by the 
patient before the lumbar spine is moved, the lesion is a 
sprain of the sacroiliac joint.  If pain does not appear 
until after the lumbar spine moves, the lesion is in the 
sacroiliac or lumbosacral articulation.").  The Court has 
held that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board 
must therefore find that the criteria for a 40 percent rating 
under Diagnostic Code 5295 are not closely enough analogous 
to the disability picture presented to warrant consideration 
as the basis for an increased rating in the present case.  
38 C.F.R. § 4.20 (1998).  

In applying the provisions of Code 5290 pertaining to 
limitation of motion, it does not appear that the limitation 
of motion documented at the December 1997 examination was 
more than moderate.  However, since there are allegations of 
functional impairment due to pain, the appeal must also be 
considered in light of the holding of the Court in Deluca v. 
Brown, 8 Vet. App. 202 (1995), wherein it was held that, in 
evaluating allegations of functional loss due to pain, two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1998), a disability of the 
musculoskeletal system for which a rating may be assigned 
includes functional loss due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
"Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (1998), factors of joint 
disability include decreased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

In the present case, the examination report persuasively 
establishes that there is functional impairment due to pain, 
stiffness and fatigue which is present in addition to the 
moderate limitation of active and passive motion in all 
directions.  This additional increment of disabilityis 
sufficient, with the resolution of any doubt in the veteran's 
favor, to warrant the raising of the rating based on 
limitation of motion from 20 percent to 30 percent in the 
same manner as if severe limitation of motion were present.  

Notwithstanding the assignment of a 30 percent rating, to 
satisfy the requirements established by the Court, the 
veteran's entitlement to a rating higher than 30 percent must 
also be considered.  See Schafrath, Id.; AB, Id.  Since the 
30 percent rating is the maximum rating assignable based on 
limitation of motion, no higher rating is assignable under 
Code 5290.  Likewise, no higher rating is assignable based on 
application of 38 C.F.R. §§ 4.40 and 4.45 inasmuch as these 
regulations apply only to determinations of entitlement based 
on limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); VAOPGCPREC 36-97 (Dec. 12, 1997).  

The veteran is potentially entitled to a rating higher than 
30 percent under Diagnostic Code 5287, which pertains to 
ankylosis (bony fixation) of the cervical spine.  A maximum 
rating of 40 percent is assignable under that code when 
ankylosis at an unfavorable angle is shown.  38 C.F.R. 
§ 4.71a, Code 5287 (1998).  In the present case, the veteran 
does not have complete bony fixation of the neck or 
disability equivalent to complete bony fixation.  

A 40 percent rating is also potentially assignable under 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  Under that code, a 40 percent rating is assigned 
for severe disability manifested by recurring attacks of 
intervertebral disc syndrome with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (1998).  In the present case, 
the disability picture presented does not reasonably 
approximate severe intervertebral disc syndrome.  Disc 
pathology has not in and of itself been identified in the 
record as a component of degenerative joint disease, and the 
disability picture shown in the record is not similar enough 
to intervertebral disc syndrome to permit a rating by analogy 
to severe intervertebral disc syndrome.  Butts, Id.  

The Board finds that, by resolving any reasonable doubt in 
the veteran's favor, the evidence more nearly approximates 
the criteria for a 30 percent rating for degenerative joint 
disease of the cervical spine for the period beginning on 
December 11, 1997, but that a preponderance of the evidence, 
as discussed above, is against the assignment of a rating in 
excess of 30 percent during that period.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1998).  


ORDER

A higher 30 percent rating, and no more, is granted for 
degenerative joint disease of the cervical spine for the 
period beginning on December 11, 1997, subject to the 
criteria governing the payment of monetary awards.  


REMAND

The medical evidence submitted in June 1998 regarding 
chiropractic treatment received in 1989 and 1990 was placed 
in the veteran's claims file and forwarded to the Board 
without review by the rating board or preparation of a 
supplemental statement of the case.  Under VA regulations, 
evidence received by an agency of original jurisdiction 
before the transfer of the appellate record to the Board 
after an appeal has been initiated will be referred to the 
appropriate rating or authorization activity for review and 
disposition, including the preparation of a supplemental 
statement of the case, if necessary.  38 C.F.R. § 19.37(a) 
(1998).  The veteran has not waived her right to have this 
additional material reviewed by the RO in connection with her 
appeal for a rating higher than 10 percent during the period 
before December 1997.  The file must therefore be returned to 
the RO for that purpose.  

The claim for a rating higher than 40 percent for pituitary 
adenoma was remanded by the Board in July 1997 for additional 
evidentiary development and for readjudication of the claim 
in light of revised rating criteria for endocrine disorders 
which went into effect on June 6, 1996.  Rating decisions 
involving various issues before the RO were rendered on 
several occasions after the remand.  While the 40 percent 
rating for the pituitary adenoma was recoded as a disability 
rated under the revised Diagnostic Code 7916 that went into 
effect on June 6, 1996, (as distinguished from Codes 7907-
7909, under which the disorder had previously been rated), 
and a supplemental statement of the case dated in April 1998 
refers to the issue, full consideration of the veteran's 
entitlement to a rating higher than 40 percent for pituitary 
does not appear to have been undertaken by the RO as it 
indicated that the current rating was continued, but did not 
fully consider the criteria for a higher rating.  

Therefore, a proper determination as to the veteran's 
entitlement to a higher rating under the revised criteria 
thus has yet to be performed.  The Court has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative judicial process has 
been concluded, the version most favorable to the claimant 
must apply unless Congress has provided otherwise or 
permitted the Secretary to do otherwise and the Secretary has 
done so.  Karnas v. Brown, 1 Vet. App. 308 (1991); Marcoux v. 
Brown, 9 Vet. App. 289 (1996).  If the application of the new 
criteria would be advantageous to the veteran, the rating 
must be revised accordingly.  In any event, the basis for the 
determination must be fully articulated.  Karnas, Id.  

Under the procedures set forth by the Board in its remand, 
the rating determination was to be preceded by a special 
endocrine examination.  An examination for endocrine diseases 
was performed in December 1997, but the complete findings 
required for a rating under the revised criteria were not 
elicited.  The examination report is not adequate for full 
consideration of the veteran's complaints of decreased muscle 
strength and osteoporosis, and it cannot be determined 
whether the condition is currently active and progressive or 
whether the size of the tumor is increasing.  

The Board finds that the development and adjudication by the 
RO following the Board remand are not adequate to fulfill the 
purposes of the remand.  The obligation of the RO to 
implement requests by the Board was discussed in the decision 
of the Court in Stegall v. West, 1 Vet. App. 268 (1998), 
which stated, in part, the following:  

"a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.... 
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance..."

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board discretion to consider whether failure to obtain 
the requested information would not prejudice the veteran or 
constitute merely harmless error.  

Additional development should be conducted with respect to 
the extent of visual impairment caused by pituitary adenoma.  
The most recent complete eye examination was performed in 
1993.  In a June 1998 letter, the veteran contended that as a 
result of the examiner's failure to order a full 
ophthalmological examination, she "had to request" one and 
such examination showed that "I now have a hole in my right 
eye (at six o'clock)."  There is no indication in the record 
where or by whom such an examination was performed.  The full 
particulars concerning this consultation and any written work 
product generated by it should be obtained for the record 
before the examination is scheduled.  

When the evidence does not adequately describe the current 
state of a condition, a new VA examination must be provided.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Where the 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
case is remanded for the following actions:  

1.  The RO should obtain copies of all VA 
outpatient examination and treatment 
records dated since August 1995, the 
month of the most recent records 
currently on file.  

2.  The veteran should be given an 
opportunity to identify the physician 
and/or medical facility where the 
reported examination noting a "hole" in 
her right eye due to pituitary adenoma 
was performed and to supply the relevant 
documentation.  The RO should assist in 
this effort upon receipt of proper 
authorization.  

3.  The veteran should also be given an 
opportunity to identify all other medical 
providers, either VA or private, 
including both physicians and 
institutions (hospitals or clinics) from 
which she has received examination or 
treatment for pituitary adenoma.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation that is not already of 
record from the physicians or other 
medical care providers reported by the 
veteran.  

4.  The RO should then schedule an 
examination by an endocrinologist to 
ascertain the current status of the 
service-connected pituitary adenoma.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for use in the study of this 
case.  If possible, the examination 
should be conducted by a physician who 
has not previously examined the veteran 
for compensation purposes.  A copy of the 
rating criteria for endocrine disorders 
which went into effect on June 6, 1996, 
should be given to the examiner, together 
with a copy of the present remand order.  
The examination should include 
consideration of all findings required 
for a rating under Diagnostic Codes 7907, 
7909, and 7916.  

On the basis of current examination 
findings, the information reported in the 
claims file, and a history reported by 
the veteran, the examiner should respond 
fully to each of the following and 
provide a full explanation for all 
conclusions reached:  

a.  The examiner should compile 
a comprehensive list of all 
manifestations claimed by the 
veteran to be due to pituitary 
adenoma.  Following full 
clinical evaluation, a 
determination should be made as 
to the extent to which each 
constitutes a manifestation of 
pituitary adenoma.  

b.  The examiner should express 
a conclusion as to whether the 
adenoma is currently expanding 
or contracting; the entire 
record should be reviewed as 
part of this inquiry.  

c.  The examiner should state 
whether the adenoma is 
currently active and 
progressive.  

5.  The RO should arrange for the veteran 
to undergo a special ophthalmological 
examination to ascertain the nature and 
severity of any ophthalmological 
manifestations resulting from pituitary 
adenoma.  All indicated tests and studies 
should be conducted, and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for use in conjunction with this 
examination.  On the basis of a history 
reported by the veteran, the information 
reported in the claims file, and the 
findings on current examination, the 
examiner should specifically identify 
which eye manifestations are due to 
pituitary adenoma and which ones are not 
and should describe in detail the 
severity of all pathology due to the 
adenoma.  

6.  After completion of the foregoing, 
the RO should review the examination 
report(s) received to ensure that each is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2.  If this is 
necessary, the physicians who performed 
the examinations should be given an 
opportunity to amend their reports 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.  

7.  When the record is complete, the RO 
should review the issue of entitlement to 
a higher evaluation for pituitary adenoma 
with visual defect and infertility.  The 
review should include a determination as 
to which rating criteria, the old or the 
new, would be more beneficial to they 
veteran, and the more beneficial criteria 
should be applied.  The RO should also 
specifically consider whether separate 
ratings should be assigned for a 
gynecological or ophthalmological or 
other manifestations due to pituitary 
adenoma.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be prepared, and the veteran and her 
representative should be afforded a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to obtain additional information and ensure 
due process of law.  The Board does not intimate any factual 
or legal conclusions as to the outcome ultimately warranted 
in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



- 11 -

- 1 -


